Amarantus Therapeutics,Inc. (A Development Stage Company) Financial Statements for the Years Ended December31, 2009 and 2010, and for the Period from January14, 2008 (Date of Inception) to December31, 2010, and Independent Auditors’ Report REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Amarantus Therapeutics, Inc. We have audited the consolidated balance sheets of Amarantus Therapeutics, Inc. (a development stage company (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’deficit, and cash flows for the years then ended, and for the period from January 14, 2008 (date of inception) to December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Amarantus Therapeutics, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, and for the period from January 14, 2008 (date of inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The Company is a development stage company engaged in biotechnology research and development. The Company has suffered recurring losses from operations since inception, has a working capital deficit, and has generated negative cash flow from operations that raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are described in Note 2 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan May 9, 2011 -1- Amarantus Therapeutics,Inc. (A Development Stage Company) BALANCE SHEETS AS OF DECEMBER 31, 2 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Prepaid expenses and other current assets - Total current assets PROPERTY AND EQUIPMENT — Net TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Related party liabilities Current portion of derivative liability - Current portion of convertible promissory notes Total current liabilities WARRANT LIABILITY DERIVATIVE LIABILITY - CONVERTIBLE PROMISSORY NOTES — Net of current portion - Total liabilities COMMITMENTS AND CONTINGENCIES (Note 7) STOCKHOLDERS’ DEFICIT: Convertible preferred stock, $0.001 par value — authorized, 5,000,000 shares; issued and outstanding, -0- and 1,838,354 sharesat December 31, 2009 and 2010, respectively (liquidation preference of $735,342 at December 31, 2010) - Common stock, $0.001 par value — authorized, 10,000,000 sharesissued and outstanding, 4,020,000 shares at December 31, 2009and 2010 Additional paid-in capital 35 Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) TOTAL $ $ See notes to financial statements. -2- Amarantus Therapeutics,Inc. (A Development Stage Company) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2, AND FOR THE PERIOD FROM JANUARY 14, 2008 (DATE OF INCEPTION) TO DECEMBER 31, 2010 Period From January 14, 2008 Year Ended December 31, Year Ended December 31, (Date of Inception) to December 31, NET REVENUES $
